UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08599 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:3/31 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2010(Unaudited) DWS Alternative Asset Allocation Plus Fund Shares Value ($) Equity - Equity Funds 31.0% DWS Emerging Markets Equity Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" Total Equity - Equity Funds (Cost $180,845,482) Equity - Exchange-Traded Funds 3.0% iShares MSCI EAFE Small Cap Index Fund Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $17,242,078) Fixed Income - Bond Funds 42.5% DWS Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional"* DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" Total Fixed Income - Bond Funds (Cost $278,066,577) Fixed Income - Exchange-Traded Fund 1.9% SPDR Barclays Capital International Treasury Bond(Cost $13,148,256) Market Neutral Fund 17.9% DWS Disciplined Market Neutral Fund "Institutional"(Cost $127,736,708) Fixed Income - Money Market Fund 2.0% Central Cash Management Fund(Cost $14,110,031) % of Net Assets Value ($) Total Investment Portfolio (Cost $631,149,132) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $692,949,792.At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $2,508,011.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $65,168,991 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $62,660,980. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International SPDR: Standard & Poor's Depositary Receipt At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 3/15/2011 10 Year US Treasury Note USD 3/22/2011 2 Year US Treasury Note USD 3/31/2011 DAX Index EUR 3/18/2011 10 Federal Republic of Germany Euro-Schatz EUR 3/8/2011 41 FTSE 100 Index GBP 3/18/2011 50 Hang Seng Index HKD 1/28/2011 4 IBEX 35 Index EUR 1/21/2011 6 S&P 500 E-Mini Index USD 3/18/2011 49 TOPIX Index JPY 3/11/2011 28 United Kingdom Long Gilt Bond GBP 3/29/2011 86 Total net unrealized depreciation At December 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/22/2011 10 Year Japanese Government Bond JPY 3/10/2011 55 AEX Index EUR 1/21/2011 18 ASX SPI 200 Index AUD 3/17/2011 22 CAC 40 Index EUR 1/21/2011 24 DJ Euro Stoxx 50 Index EUR 3/18/2011 95 Federal Republic of Germany Euro-Bund EUR 3/8/2011 FTSE MIB Index EUR 3/18/2011 15 Russell 2000 Mini Index USD 3/18/2011 9 S&P TSX 60 Index CAD 3/17/2011 8 Total net unrealized appreciation At December 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 1/25/2011 UBS AG USD CAD 1/25/2011 UBS AG USD AUD 1/25/2011 UBS AG USD SEK 1/25/2011 UBS AG USD JPY 1/25/2011 UBS AG GBP USD 1/25/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 1/25/2011 ) UBS AG CHF USD 1/25/2011 ) UBS AG NZD USD 1/25/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar HKD Hong Kong Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Funds $ $
